DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims: 1-2, 8-9, 16-17; the rest is unchanged.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive. Applicant argues in pg.4 of the remarks that Haffner appears not to disclose machine learning model or generating reference spectra for a particular device using machine learning model. The examiner respectfully disagrees because para. [0035] and claim 5 teach using a neural network model. Additionally, para. [0018] teaches using a standard databank for molecule absorption spectra and para. [0052] teaches other standard databank such as temperatures, pressures and concentrations. Therefore, the Haffner reference is maintained and is used as a primary reference.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 7-9, 11-12, 14-17, 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haffner (US 2012/0136483 A1; pub. May 31, 2012).
Regarding claim 1, Haffner discloses in a first method: computer-implemented method for forecasting calibration spectra (para. [0018], [0035] teach a neural network algorithm), comprising: providing a machine learning model trained (para. [0035] teaches neural network) using historical calibration data (para. [0018] teaches a databank) corresponding to different gas species at different pressures (para. [0018]); and generating a concentration measurement using the spectrum and at least one of the generated calibration spectra (para. [0022]). 
In the first method Haffner is silent about: performing a calibration scan of one gas species at one pressure using an analyzer; generating calibration spectra for the analyzer corresponding to one or multiple gas species at multiple pressures using the machine learning model and the calibration scan; obtaining a spectrum using the analyzer.
In a further embodiment, Haffner discloses: performing a calibration scan of one gas species at one pressure using an analyzer; generating calibration spectra for the analyzer corresponding to one or multiple gas species at multiple pressures using the machine learning model and the calibration scan; obtaining a spectrum using the analyzer (claims 1 & 5) motivated by the benefits for a more precise and reliable gas species measurements (Haffner para. [0024]).
In light of the benefits for more precise and reliable gas species measurements as taught by Haffner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to combine the two methods of Haffner.
Regarding claim 2, Haffner discloses: generating calibration spectra for the analyzer corresponding to multiple gas species at multiple pressures (para. [0010]).
Regarding claim 5, Haffner discloses: the one gas is oxygen, hydrogen chloride, methane, or carbon monoxide (para. [0033]).
Regarding claim 7, Koenig discloses: the machine learning model includes at least one of a neural network model (para. [0035] & claim 5), a partial least squares model, an inverse least square model, a classic least square model and a principal component regression model.
Regarding claim 8, Haffner discloses: a system for forecasting calibration spectra, comprising: computer hardware comprising: at least one programmable processor; and machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the computer hardware to perform operations comprising: providing a machine learning model trained using historical calibration data corresponding to different gas species at different pressures; performing a calibration scan of one gas species at one pressure using an analyzer; generating calibration spectra for the analyzer corresponding to one or multiple gas species at multiple pressures using the machine learning model and the calibration scan; obtaining a spectrum using the analyzer; and generating a concentration measurement using the spectrum and at least one of the generated calibration spectra (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 9, Haffner discloses: including generating calibration spectra for the analyzer corresponding to multiple gas species at multiple pressures (para. [0010]).
Regarding claim 11 Haffner discloses: the one gas is hydrogen sulfide, acetylene, ammonia, carbon dioxide, or water (para. [0033]).
Regarding claim 12 Haffner discloses: the one gas is oxygen, hydrogen chloride, methane, or carbon monoxide (para. [0033]).
Regarding claim 14, Haffner discloses: including providing a neural network (para. [0035]) model trained using historical calibration data corresponding to different gas species at different pressures and temperatures (para. [0018] databank).
Regarding claim 15, Koenig discloses: the machine learning model includes at least one of a neural network model (para. [0035]), a partial least squares model, an inverse least square model, a classic least square model and a principal component regression model.
Regarding claim 16, Haffner disclose: a computer program product comprising a machine-readable storage medium encoding instructions that, when executed by one or more programmable processors, cause the one or more programmable processors to perform operations comprising: providing a machine learning model trained using historical calibration data corresponding to different gas species at different pressures; performing a calibration scan of one gas species at one pressure using an analyzer; generating calibration spectra for the analyzer corresponding to one or multiple gas species at multiple pressures using the machine learning model and the calibration scan; obtaining a spectrum using the analyzer; and generating a concentration measurement using the spectrum and at least one of the generated calibration spectra (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 17, Haffner discloses: including generating calibration curves for the analyzer corresponding to multiple gas species at multiple pressures (para. [0010]).
Regarding claim 19 Haffner discloses: including providing a neural network model (para. [0035]) trained using historical calibration data corresponding to different gas species at different pressures and temperatures (para. [0018] databank).
Regarding claim 20 Haffner discloses: the machine learning model includes at least one of a neural network model (para. [0035]), a partial least squares model, an inverse least squares model, a classic least squares model and a principal component regression model.

Claims 3-4, 6, 10, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haffner (US 2012/0136483 A1; pub. May 31, 2012) in view of Tang et al. (CN 104614337 A; pub. May 13, 2015).
Regarding claim 3, Haffner is silent about: including performing multiple calibration scans at one pressure, wherein each of the calibration scans corresponds to a different gas species at the one pressure using the analyzer.
In a similar field of endeavor, Tang et al. disclose: including performing multiple calibration scans at one pressure, wherein each of the calibration scans corresponds to a different gas species at the one pressure using the analyzer (para. [0023]) motivated by the benefits for toxic gas detection (Tang et al. para. [0024]).
In light of the benefits for toxic gas detection as taught by Tang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haffner with the teachings of Tang et al.
Regarding claim 4, Haffner is silent about: the one gas is hydrogen sulfide, acetylene, ammonia, carbon dioxide, or water.
In a similar field of endeavor, Tang et al. disclose: the one gas is hydrogen sulfide, acetylene, ammonia, carbon dioxide, or water (para. [0023]) motivated by the benefits for toxic gas detection (Tang et al. para. [0024]).
In light of the benefits for toxic gas detection as taught by Tang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haffner with the teachings of Tang et al.
Regarding claim 6, Haffner is silent about: the one gas is methanol, ethane, ethylene, methyl acetylene, propadiene, nitrogen oxides, or sulfur oxides.
In a similar field of endeavor, Tang et al. disclose: the one gas is methanol, ethane, ethylene, methyl acetylene, propadiene, nitrogen oxides, or sulfur oxides (para. [0023]) motivated by the benefits for toxic gas detection (Tang et al. para. [0024]).
In light of the benefits for toxic gas detection as taught by Tang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haffner with the teachings of Tang et al.
Regarding claim 10, Haffner is silent about: including performing multiple calibration scans at one pressure, wherein each of the calibration scans corresponds to a different gas species at the one pressure using the analyzer.
In a similar field of endeavor, Tang et al. disclose: including performing multiple calibration scans at one pressure, wherein each of the calibration scans corresponds to a different gas species at the one pressure using the analyzer (para. [0020]) motivated by the benefits for toxic gas detection (Tang et al. para. [0024]).
In light of the benefits for toxic gas detection as taught by Tang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haffner with the teachings of Tang et al.
Regarding claim 13 Haffner is silent about: the one gas is methanol, ethane, ethylene, methyl acetylene, propadiene, nitrogen oxides, or sulfur oxides.
In a similar field of endeavor, Tang et al. disclose: the one gas is methanol, ethane, ethylene, methyl acetylene, propadiene, nitrogen oxides, or sulfur oxides (para. [0023]) motivated by the benefits for toxic gas detection (Tang et al. para. [0024]).
In light of the benefits for toxic gas detection as taught by Tang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haffner with the teachings of Tang et al.
Regarding claim 18 Haffner is silent about: including performing multiple calibration scans at one pressure, wherein each of the calibration scans corresponds to a different gas species at the one pressure using the analyzer.
In a similar field of endeavor, Tang et al. disclose: including performing multiple calibration scans at one pressure, wherein each of the calibration scans corresponds to a different gas species at the one pressure using the analyzer (para. [0020]) motivated by the benefits for toxic gas detection (Tang et al. para. [0024]).
In light of the benefits for toxic gas detection as taught by Tang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haffner with the teachings of Tang et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884